  Case 1:19-cv-01353-RGA Document 4 Filed 11/08/19 Page 1 of 2 PageID #: 30




                        THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


MEL GROSS,                                             Civil Action No: 19-cv-01353-RGA

                            Plaintiff,

vs.

RAYTHEON COMPANY, TRACEY A.
ATKINSON, ROBERT E. BEAUCHAMP,                         JURY TRIAL DEMANDED
ADRIANE M. BROWN, STEPHEN J.
HADLEY, THOMAS A. KENNEDY, LETITIA
A. LONG, GEORGE R. OLIVER, DINESH C.
PALIWAL, ELLEN M. PAWLIKOWSKI,
WILLIAM R. SPIVEY, MARTA R. STEWART,
JAMES A. WINNEFELD, JR., ROBERT O.
WORK, UNITED TECHNOLOGIES
CORPORATION, LIGHT MERGER SUB
CORP., CITIGROUP GLOBAL MARKETS
INC., and RBC CAPITAL MARKETS, LLC,

                            Defendants.


                          NOTICE OF VOLUNTARY DISMISSAL


       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses with prejudice the above-titled action as moot. This

notice of dismissal is being filed with the Court before service by Defendants of either an answer

or a motion for summary judgment.

Dated: November 8, 2019




                                                1
Case 1:19-cv-01353-RGA Document 4 Filed 11/08/19 Page 2 of 2 PageID #: 31




                                        O’KELLY ERNST & JOYCE, LLC

                                        /s/ Ryan M. Ernst____________
                                        Ryan M. Ernst (#4788)
                                        901 N. Market Street, Suite 1000
                                        Wilmington, DE 19801
                                        Phone (302) 778-4000
                                        Facsimile: (302) 295-2873
                                        Email: rernst@oelegal.com


                                        GAINEY McKENNA & EGLESTON
                                        Thomas J. McKenna
                                        Gregory M. Egleston
                                        440 Park Avenue South
                                        New York, NY 10016
                                        Telephone: (212) 983-1300
                                        Facsimile: (212) 983-0383
                                        Email: tjmckenna@gme-law.com
                                        Email: gegleston@gme-law.com

                                        Attorneys for Plaintiff




                                    2
